     Case 3:18-cv-00656-BTM-MDD Document 34 Filed 04/18/19 PageID.966 Page 1 of 4

                                                                     t=~LED
      IBRAHIM NASSER
                                                                      APR 18 2019
 2    P.O. Box 5626
      CHULA VISTA, CA 91912                                    CLER!< U $ f1!:')1'RICT COURT
 3                                                          CQU'fHIERN c11srR.1C'I Of- CALIFORNIA
                                                            "'
                                                            BY_.     _ _ _~DE?UTY       -·-
 4    Plaintiff In Propria Persona
 5

 6                             UNITED STATES DISTRICT COURT
 7                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8

 9
      ENERGIZER BRANDS II LLC,                    Case No.: 3:18-cv-656-BTM-MDD
10
                             Plaintiff,
11
                                                 RESPONSE TO ORDER TO SHOW
12    v.                                         CAUSE

13    IBRAHIM NASSER, AN
14    INDIVIDUAL, AND SERIOUS
      SCENTS,
15

16
                           Defendants.

17          Defendants Ibrahim Nasser, an individual, and Serious Scents hereby files
18
      this Response to the Court's Order to Show Cause dated pursuant to this Court's
19

20    March 26, 2019, and, for the reasons stated herein, respectfully requests that the
21
      Court not dismiss Serious Scents as a Defendant from this action.
22

23
            1. Defendant Nasser has enjoyed success and substantial sales with Serious

24    Scents and Little Grenade air freshener products since 1993.
25
            2. In 2004 Defendant Nasser turned Serious Scents into a corporation,
26

27

28
      RESPONSE TO ORDER TO SHOW CAUSE - 1
     Case 3:18-cv-00656-BTM-MDD Document 34 Filed 04/18/19 PageID.967 Page 2 of 4



      with a principal place of business in Chula Vista, California. Serious Scents owned
 2
      the SERIOUS SCENTS and LITTLE GRENADE trademarks.
 3

 4          3. In 2013, Defendants Nasser and Serious Scents Inc. were brought into
 5
      litigation by American Covers Inc. In The United States District Court for The
 6

 7    District of Utah Central Division whom now owned by Energizer Brands II LLC.

 8
      American Covers Inc. Litigation went from 10/18/13 until 1011/14.
 9
            4. Serious Scents should not have been brought to court in Utah because
10

II    Utah does not hold personal jurisdiction over Serious Scents. Serious Scents has no
12
      contact with Utah and it would unduly burden Serious Scents from appearing in
13

14
      court in Utah.

15
            5. In 2013 Defendants Nasser and Serious Scents Inc. were brought into
16
      litigation by Julius Samann Ltd. and Car-Freshener Co. who filed a petition for
17

18    cancellation of Defendants LITTLE GRENADE Trademark Registration Number:
19
      3,508,401. Litigation went from 6/10/13 until 6/16/15.
20

21          6. In addition, Julius Samann Ltd. made a petition for opposition against

22
      Defendant's LITTLE GRENADE Trademark Serial Number: 8,564, 1084.
23
      Litigation went from 5/15113 until 2/15/17.
24

25          7. Due to the costly onslaught of the litigation Defendant Nasser was unable
26
      to continue Serious Scents as a corporation. Serious Scents was then officially
27

28    dissolved in April 19, 2017. Exhibit 1.
      RESPONSE TO ORDER TO SHOW CAUSE - 2
     Case 3:18-cv-00656-BTM-MDD Document 34 Filed 04/18/19 PageID.968 Page 3 of 4



               8. There is no legal barrier to a suit against a dissolved corporation itself
 2
         for injury or damage that was caused by the corporation's pre-dissolution activities.
 3

 4       Penasquitos, Inc. v. Superior Court, 53 Cal. 3d 1180, 1183, 283 Cal. Rptr. 135,
 5
         144, 812 P.2d 154, 163 (1991).
 6

 7             9. Here, Defendant Serious Scents is allowed to defend against suit from

 8
         Plaintiff because issues in the suit occurred before Serious Scents was dissolved as
 9
         a corporation.
10

11             10. Furthermore, Defendant Nasser and Serious Scents are unable to afford
12
         an attorney because their funds were depleted during the litigation against Julius
13

14
         Samann Ltd. and Car-Freshener Co. and American covers Inc.

15
               WHEREFORE, Defendants respectfully request that the Court refrain from
16
         dismissing Serious Scents as a Defendant from this action.
17

18

19

20                                                         Respectfully Submitted,
21

22
         Dated this 16 of April 2019.
23   I

24

25

26                                                        Pla
27

28
         RESPONSE TO ORDER TO SHOW CAUSE - 3
Case 3:18-cv-00656-BTM-MDD Document 34 Filed 04/18/19 PageID.969 Page 4 of 4




                                                                                                 Case No.: 3:18-cv-656-BTM-MDD



                                                                            Exhibit 1




                                                                                                                        or398622

                                                                                                                             FILED W~
                                                                                                                       S<!IC:retary of Si11te
                                                                                                                       Slrllte of C61lifomia ,,..UV

       II  IMPORT A NT -           Read Instructions before con1pli&ting Ulls form.
           Th<ite ia /\lo Fog for lllinu 11 Cortlftca!a of DlssoMi01l • stoc~

           Copy Fees - Frat p.age $1.00;                 "och    attaaiment page so so·
                                                                                                                         APR 1 9 2017 U'

       L___::i_t~llon                           Fee·     ~-5.00 plu~ cop~ fans      ,.____ _
                                                                                                               rt•h• Space For Offlo& Uae oruy
            f. Corporate Name !Erie< 1r.:. ~~ nomo of lh& CLYµcratin ae k ii>''"''""~             l. 7-0igit Secretary Of State Flltt Number
                'Mh II-\.> Carlomla S&orcln.Jy al fll"'-•d
               SERIOUS SCENTS, INC.


       -··-----·--··-----
       r·
         3. Etoction
                    .....          .      .          .. .. -------------------- · - - - - - ·
                                                                                             --------·-----~----



          [!] TllO rnsso1ut1on was rnactu by a volt' of ALL or U1" sherehQlders ot the Ce~fonlia corporation.
                                                                                                                                                           J
       L            NOl<i: If tilft ~bov& llol< i$ note1e<lkao. ~ certillcam of aootfon to Wlncl Up and Dhu1olve (Form ELEC STKJ rrr.J..tb1i
                    o: togeV1"" with 1hle C..nilicaie er Oi5"ol~1lM. (Coliforntll Co1por'11i"1B Cud!> aoctan 1$01.)

            .t. Oebt$ and l.labilitiea
                                                                   ------                               ----------------
                                                    (Check th9 applc.•tlo etat.mem C1~tr on<i bo• 0¥(1 be eh""'k•d
                                                                                                             11  bOY.     s!!Co.id
                                                                                                                                               ~loo i:<'fOrlo

                                                                                                                                      le <:h~l>:n. muet
                                                    lncluoo !lie r"'luired l11cnne!ioo In ao all..:iuri<ont)

       r [!,1 TM known <ltlbts and lillbilllles hllV&·;~&ll acl11all>:;rj or paid as far es ll.'io llSSOts permittt!~:·-·
               D TM known <'letits an<I llatlilities ha\fO been a~uataty p.-o.,;ded form iull or as tar as Its ai;sats PE'IYJ1itted by their
                    B$!>t:rnp1ion. Included In tile attach~nt lo t11ts cortmcate, Jncorp<irate<i herein by this tereience. !a a doscriptlon
                    of 1ha provisions. made end tile name and address of the person, corpo4<11lo11 or government agency lhat has
                    :1<SSumad or guaranteed ihe wymont. or the d&posltory institution wllh \\'hlch d eposlt has been m&dc.
               D Th& corpor~flon never Incurred any known <:lebts or llat>,Titifls.
       ~~~~Q~~_!1ime~ <D1>nc<.i1...-·.11,.R""'"'..~~.~h1_~~..:'.?.'.?."..!:'~~-~'.:'..~.--- ·---~
       i        a. The Corp-0rati0n ha.~ t:>e:On oomPlo04olywound up and Is ctissotv;io.
                b. All 1!nal rMums requlrea under tht; California Re'IBnue cmd Taxation Co.:ie have been or Will be med with tl'1e


       I
                   CaHroml<1 Ftanchise iax Bosrd.
                c. The ko<wm assets heva been dfs1rtbuttld 10 the porsons ertlitled tha-reto 01 thO wrporalion acq.ilred no known
                   ass;;is,
           .             ·---.--......      ---·----                        .......        ·"~-
            6. Raad, Vt1rity, Date and SIQn Below (see ln"llU<!!lons far •lonarut'<! requh.,,,.....,1'115.i
                                                                                                                             -,.......

            Tn-;undersro~ed Is the. ~lo dirk;~; or a ma);rity of Ille d1~;~~ors now n otll~-.-,-d-oo-a-re_u_n_d_o_r_p_e_n_a_•y-o_f_p_e_rj\!
                                                                                                                                         __ ry_ __,

       I    undar the lti1'•'5 ol !Ile Slate or,.pet1fomla that the matters set f0;rth In this certlfic.ata are truo and correct of my own
       , kno-.v:e<t()e                      ~'(\..
                !)2/02if.!1_l_?_
                OJ;le                        Sl(i
                                                     /
                                                      ture
                                                             l · (lf.t.f,__-~---·                  !BRAHJM NASSER
                                                                                                  Type-or Prim· Name---·--------

                                             Signature                                             Typt: or   ~IV\4   Numo



       I_       D!i1~~-===--··--             Si;iii'iitiJro ·•   -··~---------··---··~·-:r~_o_r_F'_n_··-n_i_N_a_r_n_D___________,J




                                                                                          1
